 

AGREEMENT FOR THE PURCHASE OF COMMON STOCK

 

THIS COMMON STOCK PURCHASE AGREEMENT, (this “Agreement”) made this 27th day of
May, 2016, by and between Douglas Brackin and Joy Brackin (hereinafter referred
to as (“Sellers”), and AAA Century Group USA Corp. (“Purchaser”), setting forth
the terms and conditions upon which the Sellers will sell a total of Twenty
Million (20,000,000) shares of Crowd Shares Aftermarket, Inc. (“CDRW”) or the
“Company”) common stock (the “Shares” or “Common Stock”), personally owned by
Sellers, to the Purchaser. The Sellers and the Purchaser may be referred to
herein singularly as a “Party” and collectively, as the “Parties”.

 

In consideration of the mutual promises, covenants, and representations
contained herein, THE PARTIES HERETO AGREE AS FOLLOWS:

 

WITNESSETH:

 

WHEREAS, the Sellers and Purchaser have appointed Law Offices of Jeffrey Conrad,
Esq. to act as the Escrow Agent (“Escrow Agent”) for this transaction and to
receive and hold all consideration received from the Purchaser for the sale of
the Shares and all documents (“Documents”) stock certificates and corporate
records of CDRW, in the Law Offices of Jeffrey Conrad Esq. Trust Account, (the
“Escrow Account”) unless other arrangements are agreed to by all parties.

 

WHEREAS, the Purchaser, Sellers and Escrow Agent, have entered into an ESCROW
AGREEMENT dated as of the date hereof.

 

NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:

 

ARTICLE I

SALE OF SECURITIES

 

1.01 Sale. Subject to the terms and conditions of this Agreement, the Sellers
agrees to sell the Shares, and the Purchaser shall purchase the Shares, for a
total of Three Hundred Thirty SevenThousand Dollars ($337,000 U.S.) (the
“Purchase Price” or “Funds”). This is a private transaction between the Sellers
and Purchaser.

 

1.02 Escrow Agent. The Sellers and Purchaser hereby appoint Law Offices of
Jeffrey Conrad Esq to act as the Escrow Agent (“Escrow Agent”) as to the
distribution of the Purchase Price Funds received for the sale of the Shares and
distribution of the shares and documents of CDRW to be held in the Escrow
Account.

 

1.03 Deposit: Upon execution of this agreement, Purchaser shall make, by wire
transfer, a deposit (the “Deposit”) in the amount of Thirty Thousand Dollars
($30,000.00), to the Escrow Agent’s Trust Account (Escrow Account”) on or before
May 16, 2016, for the Shares being sold by the Sellers. The deposit shall become
non-refundable after ten days from the signing of this Agreement by Purchaser
and Sellers. The amount deposited will be held in the Escrow Account until
Closing (as defined in Section 3.01 of this Agreement) or until ordered released
as per other sections of this Agreement.

 

 1 

 

 

The Deposit shall be fully refundable for a period of ten (10) days from the
signing of this Agreement for any reason or no reason (the “Due Diligence
Period”). After the Due Diligence Period, the Deposit will be non-refundable
unless the Sellers fail to fulfill all matters to be completed pursuant to the
terms of this Agreement and outlined in Article II, 2.12 and Article III, 3.02
of this Agreement. In addition if, after signing this Agreement and prior to the
Closing, in performing due-diligence, the Purchaser, discover something of
significance that was not previously disclosed to Purchaser, which changes the
structure and intent of this Agreement and the transaction, which the Sellers
cannot correct, the Purchaser will notify the Sellers of the subject of concern
and their intention to cancel this Agreement and to request a refund of the
Deposit, in writing, addressed to the individuals and addresses listed in
Article VI, 6.09 of this Agreement. The Sellers shall have ten business days
after receiving the request for the refund of the Deposit to correct the
discrepancy, or the Deposit will be refunded to the Purchaser by the Escrow
Agent.

 

The account wire instructions for the Deposit herein and payment pursuant to
Sections 1.04 and 3.02(b)(i) are as set forth in the Escrow Agreement between
and among the Escrow Agent, the Purchaser and the Sellers.

 

Within 24 hours after receipt of the Deposit by the Escrow Agent, Sellers will
forward by overnight delivery, or by email, for review by the Purchaser, any and
all documents of CDRW which Purchaser might request.

 

Purchaser will provide Sellers with the information as requested by the Sellers
concerning the Purchaser.

 

1.04 Balance of Purchase Price. It is agreed that the full amount of the
Purchase Price will be wire transferred to the Escrow Account on or before the
close of business on May 20, 2016, and that the Closing will take place
contemporaneous with such payment. It is agreed that all of the Shares shall
remain in the Escrow Account until the full amount of $337,000 has been paid
into Escrow, after which the Closing on the sale of the Shares shall take place
and all stock certificates, stock powers and corporate documents listed in
paragraphs 2.12, 2.13 and 3.02 below shall be sent as instructed by the
Purchaser, and the full amount of $337,000 shall be disbursed as per
instructions of the Sellers.

 

This Agreement may be terminated unilaterally by Sellers if: (i) the balance of
the Purchase Price for the Shares is not paid in full on or before May 20, 2016,
unless an extension of time is agreed to in writing by both parties; or (ii)
Purchaser has failed to comply with all material terms of this Agreement. Upon
such termination, all consideration paid by Purchaser shall be delivered to
Sellers in accordance with the terms of the Escrow Agreement. Upon the payment
of the total Purchase Price of $337,000 by the Purchaser to the Sellers for the
Shares, by wire transfer to the Escrow Account, and the receipt of all items
outlined below which shall be provided by the Sellers, the Closing will take
place immediately unless extended by the parties signing this Agreement.

 

 2 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

The Sellers represent and warrant to the Purchaser the following:

 

2.01 Organization; CDRW is a Nevada corporation duly organized, validly
existing, and in good standing under the laws of that state, has all necessary
corporate powers to own properties and carry on a business, and is duly
qualified to do business and is in good standing in the state Nevada and
elsewhere (if required). All actions taken by the incorporators, directors
and/or shareholders of CDRW have been valid and in accordance with the laws of
the state of Nevada. CDRW is a Section 12g fully reporting company with the SEC
and CDRW’ common stock is included for quotation on the OTC Markets Pink/Current
Sheets, symbol CDRW. CDRW’s common stock is now, and as of the Closing will be,
DTC-eligible. There is now, and as of the Closing will be, no DTC “chill” on
trading or depositing of CDRW’s shares with brokers. Before the Closing, and as
a condition precedent to Purchaser’s obligation to close the purchase, there
will be at least one trade in CDRW’s common stock on OTC Markets, between the
date hereof and the Closing.

 

After due diligence is approved, and before the Closing, CDRW will file with the
SEC and mail to its shareholders, the Notice pursuant to SEC Rule 14f-1;
Purchaser will cooperate with CDRW and Sellers by providing the information as
to CDRW’s proposed new management. Immediately following the Closing, the
Purchaser shall file all required filings with any state and federal regulators,
including the SEC, disclosing the acquisition of the Shares by the Purchaser,
the change of control of CDRW, changes to the officers and directors, and all
such additional disclosure as is required to keep CDRW in good standing with any
and all regulatory bodies having authority.

 

2.02 Capital. The authorized capital stock of CDRW consists of 100,000,000
shares of Common Stock, $0.0001 par value, of which 22,564,000 shares of Common
Stock are issued and outstanding as of the date hereof and will be issued and
outstanding as of the Closing. CDRW has 10,000,000 authorized preferred shares,
none of which are issued and outstanding. All outstanding shares are fully paid
and non-assessable, free of liens, encumbrances, options, restrictions and legal
or equitable rights of others not a party to this Agreement. At the Closing,
there will be no outstanding subscriptions, options, rights, warrants,
convertible securities, or other agreements or commitments obligating CDRW to
issue or to transfer from treasury any additional shares of its capital stock.
Any outstanding convertible debts will be cancelled before Closing. None of the
outstanding shares of CDRW is subject to any stock restriction agreements. There
are approximately 36 shareholders of record of CDRW, including shares in street
name. All of such shareholders have valid title to such Shares and acquired
their Shares in a lawful transaction and in accordance with Nevada corporate law
and the applicable securities laws of the United States.

 

2.03 Financial Statements. CDRW is a Section 12g reporting company and
financials can be found on EDGAR. The financial statements fairly present the
financial condition and operating results of CDRW as of the dates, and for the
periods, indicated therein. Except as set forth in the Financial Statements, and
as set forth in Paragraph 2.05, CDRW has no material liabilities (contingent or
otherwise). CDRW is not a guarantor or indemnitor of any indebtedness of any
other person, firm, or corporation. CDRW is not a “shell,” as that term is
defined in the SEC’s Rules and Regulations, and its SEC filings check the
nonshell box; and at or before the Closing, CDRW will provide to the Purchaser a
current legal opinion that it is not a “shell.”

 

2.04 Filings with Government Agencies. CDRW is a reporting issuer, and files
annual and quarterly reports with the SEC. CDRW has made all required filings
with the SEC and the State of Nevada that might be required, and is current in
its filings and reporting with the SEC and to the state of Nevada. Upon the
purchase of the Shares by the Purchaser, the Purchaser will have the full
responsibility for filing any and all documents required by the Securities and
Exchange Commission, and/or any other government agency that may be required.
The Sellers will supply the Purchaser with all information that is currently
available for CDRW. The Purchaser understands that the Sellers will have no
responsibility whatsoever for any filings made by CDRW after the Closing, either
with the SEC, FINRA or with the State of Nevada; provided that Sellers will
cooperate with CDRW’s new management with respect to any filings with the SEC,
FINRA and/or the State of Nevada.

 

 3 

 

 

2.05 Liabilities. It is understood and agreed that the purchase of the Shares is
predicated on CDRW continuing its operations after the Closing for a period no
longer than three months from Closing. Sellers are not aware of any pending,
threatened or asserted claims, lawsuits or contingencies involving CDRW or its
Shares. To the best of knowledge of the Sellers, there is no dispute of any kind
between CDRW and any third party, and no such disputes will exist at the Closing
of this transaction. At Closing, all assets of the Company and all liabilities
of the Company will be transferred to a wholly-owned subsidiary of CDRW (“CDRW
Sub”). Purchaser agrees to retain CDRW’s current auditor while the CDRW Sub is
controlled by CDRW, and to pay CDRW’s and CDRW Sub’s administrative costs after
the Closing, for which $5,000 will be paid by Purchaser at Closing for the first
month after the Closing., and $5,000 per month for each month or partial month
thereafter.

 

2.06 Tax Returns. CDRW has filed all required State and Federal tax returns. As
of closing, there shall be no taxes of any kind due or owing.

 

2.07 Ability to Carry Out Obligations. The Sellers have the right, power, and
authority to enter into, and perform their obligations under this Agreement. The
execution and delivery of this Agreement by the Sellers and CDRW and the
performance by the Sellers of their obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation or any of
the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaw, or other
agreement or instrument to which CDRW the officers, directors or Sellers are a
party, or by which they may be bound, nor will any consents or authorizations of
any party other than those hereto be required, (b) an event that would cause
CDRW (and/or assigns) to be liable to any party, or (c) an event that would
result in the creation or imposition of any lien, charge, or encumbrance on any
asset of CDRW or upon the shares of CDRW to be acquired by the Purchaser.

 

2.8 Contracts, Leases and Assets. CDRW is not a party to any contract, agreement
or lease (unless such contract, agreement or lease has been assigned to another
party or CDRW has been released from its obligations thereunder) other than the
normal contract with the Transfer Agent, except as described in documents
described in its filings with the SEC. No person holds a power of attorney from
CDRW or the Sellers. At the Closing, CDRW will have no undisclosed liabilities
or obligations, which would give rise to a liability in the future.

 

2.9 Compliance with Laws. To the best of knowledge of the Sellers, CDRW has
complied in all material respects, with, and is not in violation of any,
federal, state, or local statute, law, and/or regulation pertaining. To the best
of the knowledge of the Sellers, CDRW has complied with all federal and state
securities laws in connection with the offer, sale and distribution of its
securities. At the time that CDRW sold Shares to the Sellers, CDRW was entitled
to use the exemptions provided by the Securities Act of 1933 relative to the
sale of its Shares. The Shares being sold herein are being sold in a private
transaction between the Sellers and the Purchaser, and the Sellers make no
representation as to whether the Shares are subject to trading restrictions
under the Securities Act of 1933, as amended and rules thereunder.

 

 4 

 

 

2.10 Litigation. CDRW is not a party to any suit, action, arbitration, or legal
administrative or other proceeding, or pending governmental investigation. To
the best knowledge of the Sellers, there is no basis for any such action or
proceeding and no such action or proceeding is threatened against CDRW. CDRW is
not a party to or in default with respect to any order, writ, injunction, or
decree of any federal, state, local, or foreign court, department, agency, or
instrumentality.

 

2.11 Conduct of Business. Prior to the Closing, CDRW shall conduct its business
in the normal course, and shall not (without the prior written approval of
Purchaser) (i) sell, pledge, or assign any assets, (ii) amend its Certificate of
Incorporation or Bylaws, (iii) declare dividends, redeem or sell stock or other
securities (iv) incur any liabilities, except in the normal course of business,
(v) acquire or dispose of any assets, enter into any contract, guarantee
obligations of any third party, (vi) issue any shares of its common stock, or
(vii) enter into any other transaction.

 

2.12 Corporate Documents. Each of the following documents, which shall be true,
complete and correct in all material respects, will be submitted at the Closing:

 

  (i) Certificate of Incorporation and all amendments thereto;         (ii)
Bylaws and all amendments thereto;         (iii) Minutes and Consents of
Shareholders;         (iv) Minutes and Consents of the board of directors;      
  (v) List of officers and directors;         (vi) Certificate of Good Standing
from the Secretary of State of Nevada.         (vii) Current Shareholder list
from the Transfer Agent.

 

2.13 Closing Documents. All minutes, consents or other documents pertaining to
CDRW to be delivered at the Closing shall be valid and in accordance with the
laws of Nevada.

 

2.14 Title. The Sellers have good and marketable title to all of the Shares
being sold by them to the Purchaser pursuant to this Agreement. The Shares will
be, at the Closing, free and clear of all liens, security interests, pledges,
charges, claims, encumbrances and restrictions of any kind, except for
restrictions on transfer imposed by federal and state securities laws. None of
the Shares are or will be subject to any voting trust or agreement. No person
holds or has the right to receive any proxy or similar instrument with respect
to such Shares. Except as provided in this Agreement, the Sellers are not a
party to any agreement, which offers or grants to any person the right to
purchase or acquire any of the Shares. There is no applicable local, state or
federal law, rule, regulation, or decree, which would, as a result of the
purchase of the Shares by Purchaser (and/or assigns) impair, restrict or delay
voting rights with respect to the Shares.

 

 5 

 

 

2.15 Transfer of Shares. The Sellers will have the responsibility for sending
all certificates representing the Shares being purchased, along with the proper
Stock Powers with medallion guaranteed signatures acceptable to the Transfer
Agent, to the Escrow Agent for delivery to the Purchaser at Closing.

 

The Purchaser will have the responsibility of sending the certificates, along
with stock powers to the Transfer Agent for CDRW to have the certificates
changed into their respective names and denominations, and the Purchaser shall
be responsible for all costs involved in such changes and in mailing new
certificates to all shareholders.

 

2.16 Representations. All representations and warranties shall be true as of the
Closing and all such representations shall survive the Closing.

 

ARTICLE III

CLOSING

 

3.01 Closing for the Purchase of Common Stock. The Closing (the “Closing”) of
this transaction for the Shares of Common Stock being purchased will occur when
all of the documents and consideration described in Paragraphs 2.12 above and in
3.02 below, have been delivered or other arrangements have been made and agreed
to by the Parties. This Agreement may be terminated by the non-breaching in the
event of any material breach by the breaching party.

 

3.02 Documents and Payments to be Delivered at Closing. As part of the Closing
of the Common Stock purchase, those documents listed in 2.12 of this Agreement,
as well as the following documents, in form reasonably acceptable to counsel to
the Parties, shall have been delivered to Escrow Agent at least 48 hours prior
to the Closing:

 

(a) By the Sellers:

 

(i) stock certificate or certificates, along with stock powers with signatures
medallion guaranteed, representing the Shares, endorsed in favor of the name or
names as designated by Purchaser or left blank, as instructed by the Purchaser;

 

(ii) the resignation of all officers of CDRW;

 

(iii) the resignations of directors of CDRW and the appointment of a new
Directors as designated by the Purchaser, subject to the requirement to deliver
Schedule 14f-1 to CDRW shareholders at least ten days prior to the date of the
new Directors and officers taking office;

 

(iv) true and correct copies of all of the business and corporate records of
CDRW, including but not limited to correspondence files, bank statements,
checkbooks, savings account books, minutes of shareholder and directors meetings
or consents, financial statements, shareholder listings, stock transfer records,
agreements and contracts that exist;

 

(v) EDGAR filing codes and passwords; and

 

 6 

 

 

(vi) such other documents of CDRW as may be reasonably required by Purchaser, if
available.

 

(b) By Purchaser:

 

(i) wire transfer to the Escrow Agent’s Trust Account in the amount of $307,000,
representing the balance of the $337,000 Purchase Price for the Shares.

 

ARTICLE IV

INVESTMENT INTENT:

 

The Purchaser represents, warrants and covenants to the Sellers the following:

 

4.01 Transfer Restrictions. Purchaser (and or assigns) agrees that the shares
being acquired pursuant to this Agreement may be sold, pledged, assigned,
hypothecated or otherwise transferred, with or without consideration
(“Transfer”) only pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Act”), or pursuant to an exemption from
registration under the act.

 

4.02 Investment Intent. The Purchaser is acquiring the Shares for its own
account for investment, and not with a view toward distribution thereof.

 

4.03 No Advertisement. The Purchaser acknowledge that the Shares have been
offered to them in direct communication between Purchaser and Sellers, and not
through any advertisement of any kind.

 

4.04 Knowledge and Experience. The Purchaser acknowledges that it has retained
its own legal and financial counsel to assist it in evaluating this purchase.
The Purchaser acknowledges that it has sufficient business and financial
experience, and knowledge concerning the affairs and conditions of CDRW so that
it can make a reasoned decision as to this purchase of the Shares, and is
capable of evaluating the merits and risks of this purchase.

 

4.05 Restrictions on Transferability. The Purchaser is aware of the restrictions
of transferability of the Shares and further understands that the certificates
may bear a legend similar to the following:

 

(a) THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(1) AND 4(2) AND
REGULATION D UNDER THE ACT. AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE WITH
THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY
SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL
UNLESS IT IS REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE.

 

(b) The Purchaser understand that the Shares may only be disposed of pursuant to
either (i) an effective registration statement under the Act, or (ii) an
exemption from the registration requirements of the Act.

 

 7 

 

 

(c) CDRW and/or Sellers have neither filed such a registration statement with
the SEC or any state authorities regarding the Shares, nor agreed to do so, nor
contemplate doing so in the future for the Shares being purchased; and in the
absence of such a registration statement or exemption, the Purchaser may have to
hold the Shares indefinitely and may be unable to liquidate them in case of an
emergency.

 

4.06 Future Business of CDRW. The Purchaser represents that after the Closing of
this transaction, the Purchaser will carry on the existing business of CDRW; and
as soon after the Closing as practicable, the Purchaser will cause CDRW to
acquire a legitimate business and/or assets. After Closing, the Purchaser
covenant not to manipulate or participate in a manipulating the share price of
CDRW in a “pump and dump” scheme.

 

4.07 Anti-Money Laundering, Anti-Corruption and Anti-Terrorism Laws. The
Purchaser confirm that the funds representing the Purchase Price will not
represent proceed of crime for the purpose of any applicable anti-money
laundering or anti-terrorist legislation, regulation or guideline; and the
Purchaser is in compliance with, and has not previously violated, the United
States of America Patriot Act of 2001, as amended through the date of this
Agreement, to the extent applicable to the Purchaser and all other applicable
anti-money laundering, anti-corruption and anti-terrorism laws and regulations.

 

4.08 Representations. All Representations, warranties and covenants shall be
true as of the Closing and shall survive the Closing.

 

ARTICLE V

REMEDIES

 

5.01 Arbitration. Any controversy or claim relating to or arising from this
Agreement (an “Arbitrable Dispute”) shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the Judicial Arbitration and
Mediation Services (the “JAMS”) as such rules may be modified herein or as
otherwise agreed by the parties in controversy. The forum for arbitration shall
be Las Vegas, Nevada. Following thirty (30) days’ notice by any party of
intention to invoke arbitration, any Arbitrable Dispute arising under this
Agreement and not mutually resolved within such thirty (30) day period shall be
determined by a single arbitrator upon which the parties agree.

 

5.02 Termination. In addition to any other remedies, the Purchaser may terminate
this Agreement, if at the Closing, the Sellers have failed to comply with all
material terms of this Agreement, or have failed to supply any documents
required by this Agreement unless they do not exist, or have failed to disclose
any material facts which could have a substantial effect on any part of this
transaction.

 

5.03 Indemnification. From and after the Closing, the parties, jointly and
severally, agree to indemnify the other against all actual losses, damages and
expenses caused by (i) any material breach of this Agreement by them or any
material misrepresentation contained herein, or (ii) any misstatement of a
material fact or omission to state a material fact required to be stated herein
or necessary to make the statements herein not misleading.

 

 8 

 

 

5.04 Indemnification Non-Exclusive The foregoing indemnification provision is in
addition to, and not derogation of any statutory, equitable or common law remedy
any party may have for breach of representation, warranty, covenant or
agreement.

 

ARTICLE VI

MISCELLANEOUS

 

6.01 Captions and Headings. The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.

 

6.02 No Oral Change. This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged, orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.

 

6.03 Non Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.

 

6.04 Time of Essence. Time is of the essence of this Agreement and of each and
every provision hereof.

 

6.05 Entire Agreement. This Agreement, including any and all attachments hereto,
if any, contain the entire Agreement and understanding between the parties
hereto, and supersede all prior agreements and understandings.

 

6.06 Partial Invalidity. In the event that any condition, covenant, or other
provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of the Agreement. If such condition, covenant, or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.

 

6.07 Significant Changes The Sellers understand that significant changes may be
made in the capitalization and/or stock ownership of CDRW, which changes could
involve a reverse stock split and/or the issuance of additional shares, thus
possibly having a dramatic negative effect on the percentage of ownership and/or
number of shares owned by present shareholders of CDRW.

 

 9 

 

 

6.08 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties.

 

6.09 Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the third day after mailing if mailed to the party to whom notice
is to be given, by first class mail, registered or certified, postage prepaid
with a copy by electronic mail as follows:

 

If to the Sellers:

 

If to the Purchaser:

 

6.10 Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement

 

6.11 Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing of this Agreement.

 

6.12 Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein..

 

6.13 Governing Law. This Agreement and the rights of the Parties hereunder shall
be governed by and construed in accordance with the Laws of the State of Nevada
(regardless of its conflict of laws principles), including all matters of
construction, validity, performance and enforcement and without giving effect to
the principles of conflict of laws.

 

6.14 Exclusive Jurisdiction and Venue. The Parties agree that the Courts of the
State of Nevada shall have sole and exclusive jurisdiction and venue for the
resolution of all disputes arising under the terms of this Agreement and the
Transactions contemplated herein.

 

6.15 Attorneys Fees. In the event any Party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing party in any such breach of an covenant or condition
of this Agreement, the prevailing party in any such proceeding shall be entitled
to recover from the losing party its costs of suit, including reasonable
attorneys’ fees, as may be fixed by the court.

 

 10 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first written above.

 

SELLERS:   SHARES BEING SOLD         By: /s/ Douglas Brackin   10,000,000  
Douglas Brackin             By: /s/ Joy Brackin   10,000,000   Joy Brackin    

 

PURCHASER: AAA CENTURY GROUP USA CORP.

 

By: /s/ Qingxi Meng     Qingxi Meng, CEO  

 

 11 

 

